Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 21, 1997, convicting her of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish, beyond a reasonable doubt, the elements of burglary in the second degree, including that the defendant had the contemporaneous intent to commit a crime when she entered the apartment (see, People v Konikov, 160 AD2d 146, 149).
*630The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.